Citation Nr: 1045840	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  04-40 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of back 
injury, to include arthritis.

2.  Entitlement to service connection for residuals of left 
shoulder injury.

3.  Entitlement to service connection for peripheral neuropathy, 
claimed as due to herbicide exposure.

4.  Entitlement to service connection for essential tremors, 
claimed as due to herbicide exposure.

5.  Entitlement to service connection for bilateral carpal tunnel 
syndrome, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and county service officer


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to November 
1971.

This matter originally came to the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).

A February 2004 rating decision, in pertinent part, denied 
entitlement to service connection for residuals of left shoulder 
injury and residuals of back injury.  The Veteran testified at a 
RO hearing in August 2004 with regard to these issues.

An August 2006 rating decision, in pertinent part, denied 
entitlement to service connection for peripheral neuropathy, 
essential tremors, and bilateral carpal tunnel syndrome.  

The Veteran testified at a Board hearing in July 2008 with regard 
to all of the issues on appeal; a transcript of that hearing is 
of record.  

In September 2008, the Board remanded the issues listed on the 
first page of this document for additional development.  

A July 2010 RO rating decision granted service connection for 
posttraumatic stress disorder (PTSD) and assigned an initial 30 
percent rating.  In written arguments to the Board dated in 
October 2010, the Veteran's representative indicated that the 
Veteran was entitled to a higher rating for his service connected 
PTSD.  To the extent that this statement intends to communicate a 
disagreement with that rating, this document is referred to the 
RO for appropriate action.  See Nacoste v. Brown, 6 Vet. App. 
439, 440 (1994) (holding that the statutory language of 38 
U.S.C.A. § 7105(b)(1) requires that a notice of disagreement be 
filed with the agency of original jurisdiction).

In regard to a separate 10 percent disability evaluation based on 
multiple, noncompensable service connected disabilities, which 
was on appeal at the time of the previous Board decision, where a 
Veteran has two or more separate permanent service-connected 
disabilities of such character as clearly to interfere with 
normal employability, even though none of the disabilities may be 
of compensable degree under the rating schedule, a 10 percent 
evaluation may be assigned, but not in combination with any other 
rating.  38 C.F.R. § 3.324.  The provisions of 38 C.F.R. § 3.324 
are predicated on the existence solely of non-compensable 
service-connected disabilities.  As such, once a compensable 
evaluation for any service-connected disability has been awarded, 
the applicability of 38 C.F.R. § 3.324 is rendered moot.  See 
Butts v. Brown, 5 Vet. App. 532, 541 (1993).  Based on the RO's 
decision in July 2010 to award a compensable rating for PTSD from 
the original date of the claim in May 2003, the issue of a 10 
percent disability evaluation based on multiple, noncompensable 
service connected disabilities is now moot and will not be 
addressed by the Board.

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC. VA will notify the Veteran if any 
further action is required on his part.




FINDINGS OF FACT

1.  A chronic disability of the left shoulder did not have its 
onset during active service or result from disease or injury in 
service.

2.  The Veteran's peripheral neuropathy is not shown to be acute 
or subacute peripheral neuropathy; it was not manifested in 
service or in his first postservice year; the preponderance of 
the evidence is against a finding that his peripheral neuropathy 
is otherwise related to his service, to include as due to 
exposure to Agent Orange.

3.  The Veteran's essential tremors were not manifested in 
service or in his first postservice year; the preponderance of 
the evidence is against a finding that his essential tremors are 
otherwise related to his service, to include as due to exposure 
to Agent Orange.

4.  The Veteran's bilateral carpal tunnel syndrome was not 
manifested in service or in his first postservice year; the 
preponderance of the evidence is against a finding that his 
bilateral carpal tunnel syndrome is otherwise related to his 
service, to include as due to exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  Service connection for a left shoulder disorder is not 
established. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2010).

2.  Service connection for peripheral neuropathy is not 
established.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, (2010).

3.  Service connection for essential tremors is not established.  
38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, (2010).

4.  Service connection for bilateral carpal tunnel syndrome is 
not established.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the issues decided herein, complete notice was 
sent in July 2003, August 2003, June 2005, March 2006, and 
October 2008 letters and the claim was readjudicated in an August 
2010 supplemental statement of the case.  Mayfield, 444 F.3d at 
1333.

VA has obtained service treatment records and Social Security 
Administration (SSA) records, assisted the appellant in obtaining 
evidence, afforded the appellant physical examinations with 
respect to his claims for entitlement to service connection for 
peripheral neuropathy, essential tremors, and bilateral carpal 
tunnel syndrome, and afforded the appellant the opportunity to 
give testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA need not conduct an examination with respect to the claim for 
entitlement to service connection for left shoulder disability 
because the information and evidence of record contains 
sufficient competent medical evidence to decide the claim.  
38 C.F.R. § 3.159(c)(4).  There is evidence of a post-service 
left shoulder injury and no competent evidence to indicate that a 
current left shoulder disorder may be associated with service.  
Therefore, there is no duty to provide an examination or a 
medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
these claims at this time.

Service Connection Claims

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection there must be competent evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).

Records show that the Veteran served in Vietnam in 1969 and 1970.  
The governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. § 
1116(f).  Furthermore, VA regulations provide that, if a veteran 
was exposed to an herbicide agent during active service, 
presumptive service connection is warranted for the following 
disorders: chloracne or other acneform disease consistent with 
chloracne; Type II diabetes mellitus; Hodgkin's disease; multiple 
myeloma; Non- Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea); 
chronic leukocytic leukemia and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during the 
Vietnam era is not warranted for any other condition for which 
the Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 64 Fed. Reg. 59232 
(1999).

If a Veteran was exposed to an herbicide agent (to include Agent 
Orange) during active military, naval or air service and has 
contracted an enumerated disease manifested to a degree of 10 
percent or more the Veteran is entitled to a presumption of 
service connection even though there is no record of such disease 
during service.  38 U.S.C.A. §§ 1112, 1116; 38 C.F.R. §§ 3.307, 
3.309(e).

The United States Court of Appeals for the Federal Circuit has 
held that when a claimed disorder is not included as a 
presumptive disorder direct service connection may nonetheless be 
established by evidence demonstrating that the disease was in 
fact "incurred" during service.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  When a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder is 
not a determination "medical in nature" and is capable of lay 
observation. In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1372.

Left Shoulder

The Veteran contends that he injured his left shoulder during 
service in Vietnam while extending his arm during a fall on a 
coral reef.  The service treatment records show that he was seen 
in March 1970 after falling on rocks while swimming.  He was 
treated for abrasion of the left leg and laceration of the left 
hand.  There was no notation of left shoulder injury.  The 
separation examination in November 1971 did not note any 
abnormality of the upper extremities. 

VA examinations in August 1984 and October 1990 did not note any 
complaints or pathology related to the left shoulder.  

A September 1994 left shoulder arthrogram found evidence of large 
rotator cuff tear with some retraction.  On a December 1997 SSA 
continuing disability interview, the Veteran reported as a 
"new" injury since his 1984 back injury that he had injured his 
left shoulder in an automobile accident.  

A November 2002 treatment record noted that the Veteran had 
fallen on his outstretched left hand injuring his shoulder a 
couple of weeks earlier.  The assessment was rule out shoulder 
injury.

On a January 2003 neurological surgeon's evaluation, the Veteran 
reported that he had dislocated his left shoulder in a vehicular 
accident in 1995.  A magnetic resonance imaging (MRI) examination 
of the Veteran's left shoulder in January 2005 found a full 
thickness tear involving the distal supraspinatous tendon.  

An October 2010 treatment record noted the Veteran complained of 
left shoulder pain.  He reported it was "torn out of joint in 
Vietnam."  Left shoulder X-ray was interpreted as showing no 
fracture, dislocation, or other bone or joint abnormality.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

There are no competent medical opinions of record in support of 
the Veteran's assertion that his current left shoulder pathology 
is related to his period of service.  

A veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
("Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in 
recent statements and sworn testimony, the Veteran has asserted 
that his symptoms of left shoulder disability have been 
continuous since service.

In this case, after a review of all the lay and medical evidence, 
the Board finds that the weight of the evidence demonstrates that 
the Veteran did not experience continuous symptoms of left 
shoulder disability after service separation.  Further, the Board 
concludes that his assertion of continued symptomatology since 
active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history 
of continued symptoms of left shoulder pain since active service 
is inconsistent with the other lay and medical evidence of 
record.  Indeed, while he now asserts that his disorder began in 
service, at the time of VA examinations in August 1984 and 
October 1990 he did not report any left shoulder complaints.  Nor 
did he include left shoulder complaints in his SSA disability 
claim in 1987.  

The lack of reports regarding his left shoulder on those 
occasions are of more probative value than the more recent 
assertions made many years after service separation.  See Harvey 
v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision 
assigning more probative value to a contemporaneous medical 
record report of cause of a fall than subsequent lay statements 
asserting different etiology); Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997) (upholding Board decision giving higher 
probative value to a contemporaneous letter the veteran wrote 
during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or 
treatment related to the left shoulder for more than 20 years 
following active service.  The Board emphasizes the multi-year 
gap between discharge from active duty service (1971) and initial 
reported symptoms related to the left shoulder in 1994.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy 
period of absence of medical complaints for condition can be 
considered as a factor in resolving claim); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial 
of service connection where veteran failed to account for lengthy 
time period between service and initial symptoms of disability).

Additionally, the Veteran has reported that he suffered left 
shoulder injuries in an automobile accident in the mid 1990s as 
well as in a fall in 2002.  He did not report a history of left 
shoulder injury in service at these times.  Such histories 
reported by the Veteran for treatment purposes are of more 
probative value than the more recent assertions and histories 
given for VA disability compensation purposes.  Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (lay statements found in medical 
records when medical treatment was being rendered may be afforded 
greater probative value; statements made to physicians for 
purposes of diagnosis and treatment are exceptionally trustworthy 
because the declarant has a strong motive to tell the truth in 
order to receive proper care).

The Veteran did not claim that symptoms of his disorder began in 
service until he filed his current VA disability compensation 
claim.  Such statements made for VA disability compensation 
purposes are of lesser probative value than his previous 
statements made for treatment purposes.  See Pond v. West, 12 
Vet. App. 341 (1999) (although Board must take into consideration 
the veteran's statements, it may consider whether self-interest 
may be a factor in making such statements). 

The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be of no probative value as they do not appear 
credible compared to the findings at service separation, the 
absence of complaints or treatment for years after service, and 
his previous statements made for treatment purposes.  For these 
reasons, the Board finds that the weight of the lay and medical 
evidence is against a finding of continuity of symptoms since 
service separation.  

In view of the absence of documented left shoulder injury during 
service, complaints or medical evidence of left shoulder problems 
for two decades after service, and the absence of a specific 
medical opinion indicating a link between the Veteran's 
currently-shown left shoulder pathology and service, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of service connection for left shoulder 
disability.

Peripheral Neuropathy

The Veteran's service treatment records contain no mention of 
complaints, findings, or diagnosis of peripheral neuropathy.  

In March 1988 the Veteran was treated for herniated nucleus 
pulposus; the examiner noted L4-5 radiculopathy.  

A January 2003 electromyography (EMG) examination showed mild 
and/or early peripheral neuropathy, etiology unclear.  A January 
2004 VA treatment record noted possible peripheral neuropathy, 
probable Agent Orange syndrome.  Treatment records from this 
physician dated in December 2006 and April 2007 referred to 
peripheral neuropathy that was described as Agent Orange-related.  

A VA nerves examination was conducted in November 2009.  The 
examiner reviewed the claims folder in conjunction with the 
examination.  The examiner found sensation to monofilament and 
vibration was diminished in the hands and feet bilaterally.  The 
diagnoses were radiculopathy of the right leg, and bilateral 
carpal tunnel syndrome.  The examiner stated that the Veteran's 
peripheral neuropathy claim was "less likely as not (less than 
50 percent probability) caused by or a result of Veteran's 
service including Agent Orange exposure."  The examiner stated 
that review of the Veteran's records showed that "the 
neuropathic complaints began sometime after the [Veteran] had a 
back injury at work with recurring low back pain."

There is no evidence that the Veteran's peripheral neuropathy was 
manifested in service or in his first postservice year.  The 
Veteran did not report symptoms until after his 1984 back injury.  
Consequently, service connection for such disability on the basis 
that it became manifest in service and persisted or on a 
presumptive basis as a chronic disease under 38 U.S.C.A. § 1112 
(to the extent that it may be due to organic disease of the 
nervous system, as the etiology of the disease is not definitely 
known) is not warranted.

Regarding presumptive service connection for the peripheral 
neuropathy as due to Agent Orange exposure, it is noteworthy that 
only a specific type of peripheral neuropathy, acute or subacute, 
is enumerated among the disabilities which may be service 
connected as due to Agent Orange exposure under 38 U.S.C.A. § 
1116.  See 38 C.F.R. § 3.309(e).  The term acute and subacute 
peripheral neuropathy is defined by regulation, and means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within two 
years of the date of onset.  See 38 C.F.R. § 3.309(e), Note 2.  
Inasmuch as the Veteran's peripheral neuropathy did not appear 
within weeks or months of exposure to Agent Orange, and is not 
transient, it does not fall within the regulatory definition.  
Consequently, the Veteran's peripheral neuropathy does not fall 
within the purview of 38 U.S.C.A. § 1116, and presumptive service 
connection under those provisions is not warranted.

Direct service connection for the Veteran's peripheral neuropathy 
may still be established by competent (medical) evidence of a 
nexus between the Veteran's disability and service.  Here, the 
only physician who has related the Veteran's peripheral 
neuropathy to Agent Orange exposure did not provide any basis for 
that conclusion, stating only that peripheral neuropathy was an 
Agent Orange-related disability, without elaboration or 
explanation.  By contrast, the November 2009 VA examiner, who 
found it less likely that the current peripheral neuropathy was 
related to Agent Orange exposure, noted that the Veteran's 
symptoms were first shown after his documented 1984 back injury.  
This examiner had all available information about the Veteran on 
which to provide a sounder basis on which to make conclusions.  
The examiner also performed a thorough physical examination and 
considered whether additional testing was needed.  He made a 
longitudinal study of the Veteran's case and drew conclusions on 
that basis.  After having such data available, the examiner found 
that the evidence simply did not support an association between 
service, including Agent Orange exposure, and current post-
service disability.  The Board further finds the November 2009 VA 
examiner's opinion more probative as it provides rationale for 
the conclusion reached.  

The Veteran is competent to provide lay evidence as to his 
observation of his peripheral neuropathy symptoms.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  However, he is not competent 
to establish by his own statements that his peripheral neuropathy 
is related to his service/herbicide exposure therein, as that is 
a medical question, and he is a layperson lacking the requisite 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Jandreau v. Nicholson, 492 F.3d 1372, 1374 (Fed. Cir. 
2007).  In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
Therefore, the benefit of the doubt rule does not apply; the 
claim must be denied.

Essential Tremors

The Veteran's service treatment records contain no mention of 
complaints, findings, or diagnosis of tremors.  

A January 2004 VA treatment record noted essential tremor as well 
as probable Agent Orange syndrome.  A treatment record from this 
physician dated in December 2006 referred to essential tremor 
that was described as Agent Orange-related.  A June 2005 VA 
treatment record noted that the Veteran's tremors had been 
present for four years.

A VA nerves examination was conducted in November 2009.  The 
examiner reviewed the claims folder in conjunction with the 
examination.  The examiner stated that the Veteran's essential 
tremors were "less likely as not (less than 50 percent 
probability) caused by or a result of Veteran's service including 
Agent Orange exposure."  The examiner stated that review of the 
Veteran's records showed that "there is no evidence to support 
this assertion."

A computer tomography (CT) examination of the head in October 
2010 found no acute intracranial abnormality.

There is no evidence that the Veteran's essential tremor was 
manifested in service or in his first postservice year.  The 
Veteran did not report symptoms until decades after his 
separation from service.  Consequently, service connection for 
such disability on the basis that it became manifest in service 
and persisted or on a presumptive basis as a chronic disease 
under 38 U.S.C.A. § 1112 (to the extent that it may be due to 
organic disease of the nervous system, as the etiology of the 
disease is not definitely known) is not warranted.

Essential tremor is not enumerated among the disabilities which 
may be service connected as due to Agent Orange exposure under 38 
U.S.C.A. § 1116.  See 38 C.F.R. § 3.309(e).  Consequently, the 
Veteran's essential tremor does not fall within the purview of 38 
U.S.C.A. § 1116, and presumptive service connection under those 
provisions is not warranted.

Direct service connection for the Veteran's essential tremor may 
still be established by competent (medical) evidence of a nexus 
between the Veteran's disability and service.  Here, the only 
physician who has related the Veteran's essential tremor to Agent 
Orange exposure did not provide any basis for that conclusion, 
stating only that essential tremor was an Agent Orange-related 
disability, without elaboration or explanation.  The November 
2009 VA examiner, who found it less likely that the current 
essential tremor was related to service/Agent Orange exposure, 
noted that there was no evidence to support the assertion of a 
relationship between essential tremor and Agent Orange exposure.  
In light of the fact that essential tremor has not been 
identified by VA as subject to the Agent Orange presumption, and 
in the absences of any rationale for the conclusion of a causal 
relationship, the Board agrees with the November 2009 VA examiner 
that no probative evidence of such a relationship is present in 
the record.  For the reasons previously discussed, the Board 
finds the examination and opinion to be adequate for compensation 
purposes.  

The Veteran is competent to provide lay evidence as to his 
observation of his essential tremor symptoms.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  However, he is not competent 
to establish by his own statements that his essential tremor is 
related to his service/herbicide exposure therein, as that is a 
medical question, and he is a layperson lacking the requisite 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Jandreau v. Nicholson, 492 F.3d 1372, 1374 (Fed. Cir. 
2007).  In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
Therefore, the benefit of the doubt rule does not apply; the 
claim must be denied.


Carpal Tunnel Syndrome

The Veteran's pre-induction physical examination in July 1968 
noted swelling of the left wrist secondary to laceration.  The 
service treatment records contain no mention of complaints, 
findings, or diagnosis of carpal tunnel syndrome, and the service 
separation examination did not note any wrist abnormalities.  

A January 2005 VA treatment record noted evidence of bilateral 
carpal tunnel syndrome.  In April 2005 the Veteran was fitted for 
wrist braces.  In June 2005 he noted loss of strength in the 
hands for the past year.  Subsequent treatment records show 
ongoing treatment for bilateral carpal tunnel syndrome.

An April 2007 VA treatment record noted bilateral carpal tunnel 
syndrome which the examining physician referred to as among the 
Veteran's disabilities that were Agent Orange-related.  

A VA nerves examination was conducted in November 2009.  The 
examiner reviewed the claims folder in conjunction with the 
examination.  The examiner stated that the Veteran's bilateral 
carpal tunnel syndrome was "less likely as not (less than 50 
percent probability) caused by or a result of Veteran's service 
including Agent Orange exposure."  The examiner stated that 
review of the Veteran's records showed that "there is no 
evidence to support this assertion."

There is no evidence that the Veteran's bilateral carpal tunnel 
syndrome was manifested in service or in his first postservice 
year.  The Veteran did not report symptoms until decades after 
his separation from service.  As such, and as consistent with the 
aforementioned disabilities of peripheral neuropathy and 
essential tremors, the Board cannot conclude that service 
connection is warranted on the basis of continuity of 
symptomatology as these disabilities did not manifest until well 
after service.  38 C.F.R. § 3.303(b).  Moreover, service 
connection for such disability on the basis that it became 
manifest in service and persisted or on a presumptive basis as a 
chronic disease under 38 U.S.C.A. § 1112 (to the extent that it 
may be due to organic disease of the nervous system, as the 
etiology of the disease is not definitely known) is not 
warranted.

Carpal tunnel syndrome is not enumerated among the disabilities 
which may be service connected as due to Agent Orange exposure 
under 38 U.S.C.A. § 1116.  See 38 C.F.R. § 3.309(e).  
Consequently, the Veteran's bilateral carpal tunnel syndrome does 
not fall within the purview of 38 U.S.C.A. § 1116, and 
presumptive service connection under those provisions is not 
warranted.

Direct service connection for the Veteran's bilateral carpal 
tunnel syndrome may still be established by competent (medical) 
evidence of a nexus between the Veteran's disability and service.  
Here, the only physician who has related the Veteran's carpal 
tunnel syndrome to Agent Orange exposure did not provide any 
basis for that conclusion, stating only that carpal tunnel 
syndrome was an Agent Orange-related disability, without 
elaboration or explanation.  The November 2009 VA examiner, who 
found it less likely that the current carpal tunnel syndrome was 
related to Agent Orange exposure, noted that there was no 
evidence to support the assertion of a relationship between 
carpal tunnel syndrome and Agent Orange exposure.  In light of 
the fact that carpal tunnel syndrome has not been identified by 
VA as subject to the Agent Orange presumption, and in the 
absences of any rationale for the conclusion of a causal 
relationship, the Board agrees with the November 2009 VA examiner 
that no probative evidence of such a relationship is present in 
the record.  The adequacy of this examination was discussed 
above.   

The Veteran is competent to provide lay evidence as to his 
observation of his bilateral carpal tunnel syndrome symptoms.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, he is 
not competent to establish by his own statements that his carpal 
tunnel syndrome is related to his service/herbicide exposure 
therein, as that is a medical question, and he is a layperson 
lacking the requisite expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Jandreau v. Nicholson, 492 F.3d 1372, 
1374 (Fed. Cir. 2007).  In light of the foregoing, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim.  Therefore, the benefit of the doubt rule does 
not apply; the claim must be denied.


ORDER

Service connection for residuals of left shoulder injury is 
denied.

Service connection for peripheral neuropathy, claimed as due to 
herbicide exposure, is denied.

Service connection for essential tremors, claimed as due to 
herbicide exposure, is denied.

Service connection for bilateral carpal tunnel syndrome, claimed 
as due to herbicide exposure, is denied.


REMAND

The Veteran contends that he has a back disability that is 
related to an injury during service.  He has testified that he 
suffered an injury to his back in Vietnam in 1969.  The service 
treatment records include a notation of "back trouble" in 
September 1971.  The service separation examination in November 
1971 did not note any back pathology.  In an October 2000 VA 
physical examination, the Veteran referred to a minor back injury 
in the Army.  The record demonstrates that the Veteran suffered a 
back injury at work in October 1984.  A December 1984 treatment 
record noted chronic low back pain and degenerative lumbar disc 
disease.  Mild degenerative changes of the cervical spine were 
noted on X-ray in January 1986.  The Veteran underwent an L4-5 
laminectomy in March 1988.  X-rays in October 2010 showed 
degenerative disc disease of the lumbar and cervical spine.  The 
Veteran contends that he had spine pathology that preexisted his 
1984 injury.  He has not been provided with a VA examination with 
respect to his back claim.

In disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that a VA examination is warranted to determine 
the nature and etiology of any current chronic spine/back 
disability which may be diagnosed in the Veteran.  Such an 
opinion should address certain complex medical questions raised 
by this case, including with regard to whether any current back 
disability is at least as likely as not to have first manifested 
during the Veteran's military service or is etiologically linked 
to the Veteran's military service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination for the purpose of determining 
the nature and etiology of the Veteran's 
claimed spine/back disability.  The claims 
file must be made available to the examiner 
for review in connection with the 
examination.  Following a review of the 
relevant medical evidence in the claims file, 
to include the service treatment records and 
post-service treatment records; the medical 
history obtained from the Veteran; the 
clinical evaluation; and any tests that are 
deemed necessary, the examiner should opine 
whether it is at least as likely as not (a 50 
percent or greater probability) that any 
current chronic disability of the spine/back 
is causally related to military service.  The 
examiner is asked to specifically address the 
significance, if any, of the Veteran's 
documented in-service complaints of back 
trouble shown in the service treatment 
records.  A rationale for all opinions 
expressed should be given.

2.  After completion of the above, review the 
expanded record and readjudicate the issue 
remaining on appeal.  If the issue on appeal 
remains denied, furnish the Veteran and his 
representative with an appropriate 
supplemental statement of the case and the 
case should be returned to the Board after 
the Veteran is afforded an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


